OPINION — AG -(1) A FEDERALLY INSURED SAVINGS AND LOAN ASSOCIATION IS A PROPER DEPOSITOR FOR MUNICIPAL FUNDS UNDER THE PROVISIONS OF 62 Ohio St. 1974 Supp., 348.1 [62-348.1] (2) THE DESIGNATION OF A SPECIFIC DEPOSITORY FOR MUNICIPAL FUNDS, BEING MERELY A MUNICIPAL MATTER, IS A MATTER LEFT TO THE DISCRETION OF MUNICIPAL AUTHORITIES UNDER THE APPLICABLE LAW, PROVIDED THAT THE DEPOSITORY SPECIFIED MEETS THE REQUIREMENTS OF 62 Ohio St. 1974 Supp., 348.1 [62-348.1] (CITIES AND TOWNS, PUBLIC FINANCE) (MANVILLE T. BUFORD)